Van Brunt, P. J. (dissenting):
I dissent.. ' It seems to me that the jury were called upon to pass upon a false issue. There was no evidence whatever tending to show that the lease to Sounenschein was a fraudulent one, or that it was given for any ulterior purpose; and yet this is the issue which was presented to the jury against the objection of the defendant; and they may have reached their verdict through the finding upon this issue which should never have been submitted to them, as there was no evidence whatever tending to support it.
Judgment and order affirmed, with costs.